DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Barrera on 03/28/2022.
The application has been amended as follows: 
In claim 3, line 7, insert “
    PNG
    media_image1.png
    41
    88
    media_image1.png
    Greyscale
” between the “
    PNG
    media_image2.png
    58
    118
    media_image2.png
    Greyscale
” and the “
    PNG
    media_image3.png
    62
    171
    media_image3.png
    Greyscale
”.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Espinosa et al. (Espinosa et al., “New Cholesteric Liquid-Crystal Epoxy Resins Derived from 6-Hydroxy-2-naphthoic Acid”, Journal of Polymer Science: Part A: Polymer Chemistry, 2001, vol. 39, p. 2847-2858) teaches a diglycidyl monomer that has the chemical structure (p. 2852) 
    PNG
    media_image4.png
    116
    869
    media_image4.png
    Greyscale
, wherein Z is 
    PNG
    media_image5.png
    89
    108
    media_image5.png
    Greyscale
 (p. 2850), which reads on an epoxy compound comprising a naphthalene unit, and represented by Chemical Formula 1, in Chemical Formula 1, M1 and M3 are each independently a mesogenic unit represented by Chemical Formula 2, wherein both of M1 or M3 is a naphthalene unit represented by Formula (2-1), L1 and L2 are each independently –C(=O)O- or –O-C(=O)-, and E1 and E2 are the same epoxy-containing group, Chemical Formula 2 is (2-1), wherein, in Chemical Formula 2, R1 to R4 are each independently a hydrogen, and R5 to R6 are each independently a hydrogen atom.
Espinosa does not teach that M2 is independently a mesogenic unit represented by Chemical Formula 2 as claimed. This is because Espinosa’s functional group that is 
    PNG
    media_image5.png
    89
    108
    media_image5.png
    Greyscale
 does not read on the claimed Chemical Formula 2. The prior art of record do not teach or suggest using the claimed Chemical Formula 2 to substitute for Espinosa’s functional group in Espinosa’s chemical structure. The prior art of record do not teach or suggest an epoxy compound comprising a naphthalene unit and represented by Chemical Formula 1 as claimed.
Regarding claim 1, Lee et al. (Lee et al., “Synthesis and Curing of Liquid Crystalline Epoxy Resin Based on Naphthalene Mesogen”, Journal of Polymer Science Part A: Polymer Chemistry, 1999, vol. 37, p. 419-425) teaches an aromatic liquid crystalline epoxy resin based on naphthalene mesogen (p. 419) and having the formula 
    PNG
    media_image6.png
    72
    81
    media_image6.png
    Greyscale
 (p. 420), which reads on an epoxy compound comprising a naphthalene unit, and represented by Chemical Formula 1, in Chemical Formula 1, M1, M2, and M3 are each independently a mesogenic unit represented by Chemical Formula 2, L1 and L2 are each independently -C(=O)O- or –O-C(=O)- and E1 and E2 are the same epoxy-containing group, Chemical Formula 2 is (2-1) or 
    PNG
    media_image7.png
    43
    89
    media_image7.png
    Greyscale
, wherein, in Chemical Formula 2, R1 to R6 are each independently a hydrogen atom as claimed.
Lee does not teach that at least one of M1 or M3 is a naphthalene unit represented by Formula (2-1). This is because Lee’s functional group that is 
    PNG
    media_image6.png
    72
    81
    media_image6.png
    Greyscale
 does not read on a naphthalene unit represented by Formula (2-1) as claimed. The prior art of record do not teach or suggest using the claimed naphthalene unit represented by Formula (2-1) to substitute for Lee’s functional group in Lee’s formula. The prior art of record do not teach or suggest an epoxy compound comprising a naphthalene unit and represented by Chemical Formula 1 as claimed.
Regarding claim 1, Asaumi et al. (JP 2012-131960 A, machine translation in English used for citation) teaches a diepoxy compound having the formula 
    PNG
    media_image8.png
    91
    2
    media_image8.png
    Greyscale
, wherein R1 represents a hydrogen atom [Abstract, 0005, 0006, 0010, 0013], which reads on an epoxy compound comprising a naphthalene unit, and represented by Chemical Formula 1, in Chemical Formula 1, M1, M2, and M3 are each independently a mesogenic unit represented by Chemical Formula 2, wherein one of M1 or M3 is a naphthalene unit represented by Formula (2-1), one of L1 and L2 is independently -C(=O)O-, and E1 and E2 are the same epoxy-containing group, Chemical Formula 2 is (2-1) or 
    PNG
    media_image7.png
    43
    89
    media_image7.png
    Greyscale
, wherein, in Chemical Formula 2, R1 to R6 are each independently a hydrogen atom as claimed.
Asaumi does not teach that L1 and L2 are each independently as claimed. This is because Asaumi’s functional group that is 
    PNG
    media_image8.png
    91
    2
    media_image8.png
    Greyscale
 and Asaumi’s single bond that is 
    PNG
    media_image8.png
    91
    2
    media_image8.png
    Greyscale
 read on only one of L1 and L2 being independently -C(=O)O- and on the other one of L1 and L2 being a single bond. The prior art of record do not teach or suggest using a claimed L1 or L2 functional group to substitute for the single bond in Asaumi’s formula. The prior art of record do not teach or suggest an epoxy compound comprising a naphthalene unit and represented by Chemical Formula 1 as claimed.
Since claim 12 recites a composition comprising the epoxy compound according to claim 1, and since claim 1 is allowed, claim 12 is also allowed.
Since claim 17 recites a semiconductor package comprising the composition of claim 12, and since claim 12 is allowed, claim 17 is also allowed.
Since claim 18 recites a material for a semiconductor package, the material comprising the epoxy compound according to claim 1, and since claim 1 is allowed, claim 18 is also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767